Citation Nr: 0014964	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  99-01 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Craven, Associate Counsel

INTRODUCTION

The veteran had active military service from November 1942 to 
September 1945.

In October 1947, the RO denied the veteran's claim of 
entitlement to service connection for residuals of injury to 
the right knee.  Subsequently, in April 1987, the Board of 
Veterans' Appeals (Board) denied the veteran's claim of 
entitlement to service connection for a right knee 
disability.

The Board received this case on appeal from a February 1998 
decision of the RO, which determined that new and material 
evidence had not been submitted to reopen the veteran's claim 
of entitlement to service connection for a right knee 
disorder.


FINDINGS OF FACT

1.  Service connection for a right knee disability was denied 
by the Board in April 1987.

2. Evidence received since the April 1987 Board decision, 
when considered alone or in conjunction with all of the 
evidence of record, is not new and probative of the issue of 
entitlement to service connection for a right knee disorder, 
and thus is not so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the April 1987 Board decision is not 
new and material; the veteran's claim of entitlement to 
service connection for a right knee disorder may not be 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In connection with the April 1987 Board decision, the Board 
considered evidence including the veteran's service medical 
records; a newspaper article, dated in March 1944; a private 
medical record from M. E. Musgrove, dated in June 1947; a 
private medical record from W. E. Pershing, M.D.; private 
medical records from Frank A. Slowick, reflecting treatment 
in 1962; private medical records from Berkshire Medical 
Center, reflecting treatment between March 1974 and November 
1977; a private medical record from Arthur E. Ellison, M.D., 
dated in July 1981; a private medical record from Arthur E. 
Ellison, M.D., dated in August 1982; a personal hearing 
transcript of the veteran, dated in June 1986; and lay 
statements by the veteran.

A careful review of the service medical records shows that, 
in October 1943, the veteran was diagnosed with an 
accidental, moderate, contused wound of the posterior aspect 
of the right leg that was incurred after being thrown to the 
floor while riding in the back seat of a command car.  His 
condition on completion of the case was reported to be 
recovered.  On subsequent examinations, he was diagnosed with 
fibrositis of the right gastrocnemius muscle.  He was shown 
to walk with less difficulty and to return to duty.  At a 
September 1945 separation examination the veteran was found 
to have no musculoskeletal defect.

In June 1947, M. E. Musgrove, M.D., reported that the 
veteran's knee had given out from under him as he "turned 
around box."  He was reported to have hurt his knee in 
service and was diagnosed with unstable cartilage of the 
right knee.

In October 1962, a private medical record from Frank A. 
Slowick, M.D., revealed that the veteran complained of a four 
month history of a right knee disability.  The veteran was 
diagnosed with hypertrophic arthritis of the right knee and 
degenerated internal semilunar cartilage.

Records from the Berkshire Medical Center note a history of a 
right knee meniscectomy in 1962 following an injury, and a 
diagnosis of right knee osteoarthritis in 1974.  In the 
statements by Dr. Ellison the veteran was noted to report a 
history of a right knee injury in 1943 due to a motor vehicle 
accident, and Dr. Pershing noted that in 1947 the appellant 
reported injuring his knee in 1944.

The evidence submitted since the April 1987 Board decision 
includes private medical records from North Adams Regional 
Hospital, reflecting treatment in September 1981; September 
1997 VA examination reports; and lay statements by the 
veteran and others.

The medical records from North Adams Regional Hospital note 
that the veteran reported a medical history which included a 
medial meniscectomy in 1962.  He was diagnosed with Grade IV 
degenerative osteoarthritis of the medial compartment; Grade 
II-III of the lateral compartment and patellofemoral joint; a 
degenerative tear of the medial meniscus; and osteophyte of 
the medial tibial rim.

At a VA examination in September 1997, the veteran was 
reported to have had an automobile accident in 1943, 
following which he had weakness in the right knee.  He 
reported intermittent pain in the knee since, and a history 
of multiple knee replacements and arthroscopies.  The most 
recent knee replacement was in March 1997.  The veteran was 
diagnosed, in part, with chronic internal derangement of the 
right knee.

At a VA joints examination in September 1997, the veteran 
reported having been involved in a motor vehicle accident in 
1943, which resulted in contusions of the right posterior 
leg.  The examiner reported that a review of the claims 
folder revealed pain in the right knee beginning in 1962 and, 
by 1981, the veteran had severe, degenerative joint disease 
in all three compartments of the knee.  The veteran was 
diagnosed, in part, with status post motor vehicle accident 
in 1943 with trauma to the right thigh and left brow; 
degenerative joint disease of the right knee since 1962; 
right total knee replacement in 1987.

The lay statements include a joint statement that the veteran 
did not have any right leg problem until returning home from 
the war.

II.  Analysis

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service, or 
was proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1999).  

In April 1987, the Board denied service connection for a 
right knee disability.  This decision is final and the claim 
of entitlement to service connection for a right knee 
disorder may not be reopened and reviewed on a de novo basis 
unless new and material evidence is submitted.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156, 
20.1100; 20.1103, 20.1104 (1999).  

The issue of new and material evidence must be addressed in 
the first instance by the Board because this issue goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Id.  Further analysis, beyond the evaluation of 
whether the evidence submitted in the effort to reopen is new 
and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence has 
not been submitted "is a legal nullity."  Butler v. Brown, 
9 Vet. App. 167, 171 (1996).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board must perform a three step 
analysis to reopen a claim based on new evidence.  First, the 
Board must determine whether the evidence is "new and 
material."  Second, if the Board determines that the claimant 
has produced new and material evidence, the claim is reopened 
and the Board must evaluate whether the claim is well 
grounded.  Finally, the Board evaluate the merits of a well 
grounded claim only if the duty to assist has been fulfilled.  
Elkins v. West, 12 Vet. App. 208, 218-19 (1999).

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

Thus, in the present case, new and material evidence must 
have been submitted since the April 1987 Board decision in 
order to reopen the veteran's claim.  It should also be 
pointed out that, in determining whether evidence is new and 
material, "credibility of the evidence must be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

However, after carefully considering the evidence submitted 
since the April 1987 Board decision, in light of evidence 
previously available, the Board is compelled to find that the 
veteran has not submitted evidence which is new and material.  
In this regard, while the evidence submitted since the April 
1987 Board decision reveals the veteran's history of a motor 
vehicle accident in service and a current right knee 
disability, the medical records, while new, do not 
demonstrate that any current right knee disability is related 
to his military service.

To illustrate, at a VA joints examination in September 1997, 
the examiner, upon review of the veteran's claims folder, 
diagnosed the veteran with status post motor vehicle accident 
in 1943 with trauma to the right thigh (not the right knee), 
and degenerative joint disease of the right knee only since 
1962.  The Board notes that, before service connection may be 
granted, there must be competent evidence of a nexus between 
an inservice injury or disease and a current disability.  
Such a nexus must be shown by medical evidence.  See Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Here, the examiner related the 
veteran's current degenerative joint disease of the right 
knee to the year 1962, or more than 15 years following his 
discharge from service.  The examiner did not link the right 
knee disorder to the inservice thigh injury.  Accordingly, as 
there remains no competent evidence demonstrating that the 
veteran has a right knee disorder that is due to a disease or 
injury incurred in or aggravated by service, the Board is 
compelled to find that the veteran has not submitted evidence 
which is new and material.

While the veteran contends that his current right knee 
disorder is due to his motor vehicle accident in service, and 
while others have reported that the appellant did not have a 
knee disorder prior to his service in the war, the law 
provides that lay assertions of medical causation cannot 
suffice to reopen a claim under 38 U.S.C.A. § 5108.  Simply 
put, while the veteran is capable of providing evidence of 
symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
condition causing or aggravating the symptoms.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).  Thus, the veteran's lay 
assertions cannot suffice to reopen a claim under 38 U.S.C.A. 
§ 5108.  Moray v. Brown, 5 Vet. App. 211, 214 (1993). 

Consequently, the Board must conclude that, because no 
competent evidence shows that the veteran's current right 
knee disorder is due to disease or injury incurred in or 
aggravated by service, the evidence does not bear directly 
and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hence, the evidence submitted since the last final decision 
is not new and material.  38 C.F.R. § 3.156.  The benefit 
sought on appeal must, therefore, be denied.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to reopen his claim.  See 
Graves v. Brown, 9 Vet. App. 172, 173 (1996). In this regard, 
the above discussion informs the veteran of the steps he 
needs to fulfill in order to reopen his claim, and an 
explanation why his current attempt to reopen the claim must 
fail.

The benefit of the doubt doctrine does not need to be applied 
in this case because the veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).


ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for a right 
knee disorder, the appeal is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

